DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Non-Final Rejection on the application’s merits.
Claims 1-10 are cancelled by the Applicant.  Claims 11-21 are currently below pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12, 16-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigmann et al. US20160114470A1 (Weigmann).


Regarding Claim 11, Weigmann discloses, A driving tool (Abstract) comprising:
a striking unit (FIG. 2, #9) configured to be movable to strike a fastener (FIG. 1, #1, para [0044]); 
a housing (FIG. 2, para [0025]) configured to support the striking unit; 
an operation member (FIG. 2, #6) provided in the housing and configured to be moved by an operational force of an operator (para [0002]); 
a contact member (FIG. 1, #7) provided in the housing and configured to be movable in contact with a workpiece (FIG. 1, W) into which the fastener is driven (para [0037]); and 
a driving unit (FIG. 2, #5 – contains driving unit) configured to have a standby state in which the striking unit is stopped and a movement state in which the striking unit is moved (para [0007]), and configured to be switched between the standby state and the movement state when a switching member (FIG. 3, #21, para [0059]) moves, 
wherein the driving tool further includes: 
a transmission mechanism (FIG. 3, #s 26 & 26a, paras [0064-65]) provided to be movable in the operation member and configured to have a transmission state in which a movement force of the operation member and a movement force of the contact member can be transmitted to the switching member (para [0078]) and a disconnection state in which the movement force of the operation member and the movement force of the contact member cannot be transmitted to the switching member (para [0077]); and 
an actuator (FIG. 3, #25) provided in the operation member and configured to switch the transmission mechanism between the transmission state and the disconnection state (para [0064]), 
in order to switch the driving unit from the standby state to the movement state, either movement of the contact member in a state of movement of the operation member or movement of the operation member in a state of movement of the contact member can be selected (para [0075]), and 
in a state of selection for the movement of the contact member in the state of the movement of the operation member to switch the driving unit from the standby state to the movement state, the actuator sets the transmission mechanism to be in the transmission state during a predetermined time from the movement of the operation member, and the actuator sets the transmission mechanism to be in the disconnection state after the predetermined time has elapsed from the movement of the operation member (paras [0075 and 0081]).

Regarding Claim 12, Weigmann discloses as previously claimed.  Weigmann further discloses, wherein the transmission mechanism includes: 
a trigger arm (Fig. 3, #26) provided to be movable with respect to the operation member (para [0064]); and 
a slide member (FIG. 3, #26a) provided in the trigger arm and configured to move together with the actuator, and the slide member is movable with respect to the trigger arm (para [0065]).

Regarding Claim 16, Weigmann discloses as previously claimed.  Weigmann further discloses, further comprising: 
a pressure accumulation chamber (FIG. 8, #24)  provided in the housing (para [0060]) and configured to contain a compressible gas (FIG. 8, Claim 3); 
a pressure chamber (FIG. 2, #14) configured to move the striking unit when the compressible gas is supplied from the pressure accumulation chamber (para [0048]); and 
a path (FIG. 2, #13) configured to supply the compressible gas of the pressure accumulation chamber to the pressure chamber (para [0047-48]), 
wherein the standby state of the driving unit is to disconnect the path, and the movement state of the driving unit is to connect the path (para [0059]).

Regarding Claim 17, Weigmann discloses as previously claimed.  Weigmann further discloses, wherein the driving unit includes a valve (FIG. 4, #27) configured to connect and disconnect the path (para [0066]), 
the valve includes the switching member (21) configured to be moved by a movement force transmitted from the transmission mechanism (para [0067]), and 
the transmission mechanism has a contact portion (FIG. 4, #26 – illustrates in contact with 21) capable of being in contact with the switching member and a non-contact portion (FIG. 3, #26 – illustrates a non-contact portion just below axis of 26a) not being in contact with the switching member.

Regarding Claim 20, Weigmann discloses, A driving tool (Abstract) comprising:
a striking unit (FIG. 2, #9) configured to be movable to strike a fastener (FIG. 1, #1, para [0044]); 
a housing (FIG. 2, para [0025]) configured to support the striking unit; 
an operation member (FIG. 2, #6) provided in the housing and configured to be moved by an operational force of an operator (para [0002]); 
a contact member (FIG. 1, #7) provided in the housing and configured to be movable in contact with a workpiece (FIG. 1, W) into which the fastener is driven (para [0037]); and 
a driving unit (FIG. 2, #5 – contains driving unit) configured to have a standby state in which the striking unit is stopped and a movement state in which the striking unit is moved (para [0007]), and configured to be switched between the standby state and the movement state when a switching member (FIG. 3, #21, para [0059]) moves, 
wherein the driving tool further includes: 
a transmission mechanism (FIG. 3, #s 26 & 26a, paras [0064-65]) provided to be movable in the operation member and configured to have a transmission state in which a movement force of the operation member and a movement force of the contact member can be transmitted to the switching member (para [0078]) and a disconnection state in which the movement force of the operation member and the movement force of the contact member cannot be transmitted to the switching member (para [0077]); and 
an actuator (FIG. 3, #25) provided in the operation member and configured to switch the transmission mechanism between the transmission state and the disconnection state (para [0064]),
the transmission mechanism includes: 
a trigger arm (Fig. 3, #26) provided to be movable with respect to the operation member (para [0064]); and 
a slide member (FIG. 3, #26a) provided in the trigger arm and configured to move together with the actuator, and the slide member is movable with respect to the trigger arm (para [0065]).

Regarding Claim 21, Weigmann discloses, A driving tool (Abstract) comprising:
a striking unit (FIG. 2, #9) configured to be movable to strike a fastener (FIG. 1, #1, para [0044]); 
a housing (FIG. 2, para [0025]) configured to support the striking unit; 
an operation member (FIG. 2, #6) provided in the housing and configured to be moved by an operational force of an operator (para [0002]); 
a contact member (FIG. 1, #7) provided in the housing and configured to be movable in contact with a workpiece (FIG. 1, W) into which the fastener is driven (para [0037]); and 
a driving unit (FIG. 2, #5 – contains driving unit) configured to have a standby state in which the striking unit is stopped and a movement state in which the striking unit is moved (para [0007]), and configured to be switched between the standby state and the movement state when a switching member (FIG. 3, #21, para [0059]) moves, 
wherein the driving tool further includes: 
a transmission mechanism (FIG. 3, #s 26 & 26a, paras [0064-65]) provided to be movable in the operation member and configured to have a transmission state in which a movement force of the operation member and a movement force of the contact member can be transmitted to the switching member (para [0078]) and a disconnection state in which the movement force of the operation member and the movement force of the contact member cannot be transmitted to the switching member (para [0077]); and 
an actuator (FIG. 3, #25) provided in the operation member and configured to switch the transmission mechanism between the transmission state and the disconnection state (para [0064]), 
a pressure accumulation chamber (FIG. 8, #24)  provided in the housing (para [0060]) and configured to contain a compressible gas (FIG. 8, Claim 3); 
a pressure chamber (FIG. 2, #14) configured to move the striking unit when the compressible gas is supplied from the pressure accumulation chamber (para [0048]); and 
a path (FIG. 2, #13) configured to supply the compressible gas of the pressure accumulation chamber to the pressure chamber (para [0047-48]), 
the standby state of the driving unit is to disconnect the path,
the movement state of the driving unit is to connect the path (para [0059]),
the driving unit includes a valve (FIG. 4, #27) configured to connect and disconnect the path (para [0066]), 
the valve includes the switching member (21) configured to be moved by a movement force transmitted from the transmission mechanism (para [0067]), and 
the transmission mechanism has a contact portion (FIG. 4, #26 – illustrates in contact with 21) capable of being in contact with the switching member and a non-contact portion (FIG. 3, #26 – illustrates a non-contact portion just below axis of 26a) not being in contact with the switching member.


Allowable Subject Matter
Claims 13-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Based upon a thorough examination of the specific structures and functions of the Applicant' s claimed invention, the Examiner has determined that no prior art exists that anticipates the limitations listed below in the application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include “a movable member capable of moving and stopping” and “the actuator is a keep solenoid configured to move the movable member”.
These features are not found in the prior art in any form that could anticipate this device. Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.
As a point of reference, the closest prior art that the Examiner was able to locate was Ishikawa et al. US20180117748A1 (Ishikawa). Ishikawa does not contain the necessary structure required by Applicant’s claimed limitations.
The combinations of the claimed limitations are novel and found to be allowable over the prior art. The cited reference taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishikawa et al. US20180117748A1, Leimbach US-20090090762-A1, Lam US-20100258607-A1, Iijima US-20120181319-A1, Liu US-20120318841-A1, Pomeroy US-20180126528-A1, and Kabbes  US-20180178361-A1, cited for a striking unit, housing, operation member, a fastener, operation member, an operator, contact member, workpiece, driving unit, transmission, actuator, solenoid, valve, trigger arm, slide member, main body, power supply and handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        04 Aug 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731